Exhibit 10.1 Execution Version Published CUSIP Numbers: Deal: 46610GAG4 Revolver: 46610GAH2 CREDIT AGREEMENT Dated as of September 30, 2015 among J.B. HUNT TRANSPORT, INC., as Borrower, J.B. HUNT TRANSPORT SERVICES, INC., as Parent, BANK OF AMERICA, N.A., as Administrative Agent and Swing Line Lender, The Other Lenders Party Hereto, MORGAN Stanley MUFG Loan Partners, LLC and SunTrust bank, as Syndication Agents MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN Stanley MUFG Loan Partners, LLC, and SunTrust Robinson Humphrey, Inc. , as Joint Lead Arrangers and Joint Bookrunners Exhibit 10.1 TABLE OF CONTENTS Section Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 20 Accounting Terms 21 Rounding 21 Times of Day; Rates 21 ARTICLE II. the COMMITMENTS and Credit Extensions 21 Committed Loans 22 Borrowings, Conversions and Continuations of Committed Loans 22 Swing Line Loans 23 Prepayments 26 Termination or Reduction of Commitments 26 Repayment of Loans 27 Interest 27 Fees 27 Computation of Interest and Fees 28 Evidence of Debt 28 Payments Generally; Administrative Agent’s Clawback 29 Sharing of Payments by Lenders 30 Extension of Maturity Date 31 Increase in Commitments 32 Cash Collateral 33 Defaulting Lenders 34 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 36 Taxes 36 Illegality 40 Inability to Determine Rates 40 Increased Costs; Reserves on Eurodollar Rate Loans 41 Compensation for Losses 42 Mitigation Obligations; Replacement of Lenders 43 Survival 43 ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions 43 Conditions of Initial Credit Extension 43 Conditions to all Credit Extensions 45 ARTICLE V. REPRESENTATIONS AND WARRANTIES 45 Corporate Existence, Power, Authority, Etc 45 No Violation, Breach, Default, Lien, Etc 46 Legal, Valid and Binding Obligations 46 Financial Statements 46 i No Litigation; Material Contingent Liabilities 46 No Approvals, Etc 46 Fire, Strike, Act of God, Etc 47 Liens 47 Subsidiaries 47 ERISA 47 Investment Company 48 Margin Stock 48 Accurate Information 48 Taxes 48 Ownership of Properties, Licenses and Permits 48 Patents, Trademarks, Etc 48 Environmental Matters 49 Compliance with Applicable Law 49 Solvency 49 OFAC 49 Anti-Corruption Laws 50 ARTICLE VI. AFFIRMATIVE COVENANTS 50 Information 50 Taxes 52 Existence 52 Inspection of Properties 52 Books and Records 52 Insurance 53 Compliance with Applicable Law 53 Maintenance of Property 53 Ownership of the Borrower 53 Use of Proceeds 53 Anti-Corruption Laws 53 ARTICLE VII. NEGATIVE COVENANTS 53 Negative Pledge 53 Investments 53 Publicly-Rated Indebtedness 54 Debt to Cash Flow Ratio 54 [Reserved.] 54 Subsidiary Debt 54 Letters of Credit 54 Merger, Sale of Assets, Etc 54 Limitation on Restrictions on Subsidiary Dividends and Other Distributions 55 No Conflicts 55 Nature of Business 55 Transactions with Affiliates 55 Margin Stock 56 Sanctions 56 ii Anti-Corruption Laws 56 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 56 Events of Default 56 Remedies Upon Event of Default 58 Application of Funds 58 ARTICLE IX. ADMINISTRATIVE AGENT 59 Appointment and Authority 59 Rights as a Lender 59 Exculpatory Provisions 59 Reliance by Administrative Agent 60 Delegation of Duties 60 Resignation of Administrative Agent 61 Non-Reliance on Administrative Agent and Other Lenders 61 No Other Duties, Etc 61 Administrative Agent May File Proofs of Claim 62 ARTICLE X. MISCELLANEOUS 62 Amendments, Etc 62 Notices; Effectiveness; Electronic Communication 63 No Waiver; Cumulative Remedies; Enforcement 65 Expenses; Indemnity; Damage Waiver 66 Payments Set Aside 67 Successors and Assigns 68 Treatment of Certain Information; Confidentiality 71 Right of Setoff 72 Interest Rate Limitation 73 Counterparts; Integration; Effectiveness 73 Survival of Representations and Warranties 73 Severability 73 Replacement of Lenders 74 Governing Law; Jurisdiction; Etc 74 Waiver of Jury Trial 75 No Advisory or Fiduciary Responsibility 75 Electronic Execution of Assignments and Certain Other Documents 76 USA PATRIOT Act 76 ENTIRE AGREEMENT 76 iii SCHEDULES Commitments and Applicable Percentages Litigation Subsidiaries Environmental Matters Permitted Liens Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Committed Loan Notice B Swing Line Loan Notice C Note D Compliance Certificate E Assignment and Assumption F Parent Guaranty G Opinion H U.S. Tax Compliance Certificates iv CREDIT AGREEMENT THIS CREDIT AGREEMENT dated as of September 30, 2015 (including the Exhibits and Schedules hereto, this “ Agreement ”) is by and among J.B. HUNT TRANSPORT, INC., a Georgia corporation (the “ Borrower ”), J.B. HUNT TRANSPORT SERVICES, INC., an Arkansas corporation (the “ Parent ”), the Lenders whose signatures appear on the signature pages hereof or which hereafter become parties hereto (each, a “ Lender ”) and BANK OF AMERICA, N.A. (“ Bank of America ”), a national banking association, as administrative agent for the Lenders hereunder. The Borrower has requested that the Lenders provide a revolving credit facility, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Administrative Agent ” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “ Administrative Agent ’ s Office ” means the Administrative Agent’ s address and, as appropriate, account as set forth on Schedule 10.02 , or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “ Administrative Questionnaire ” means an Administrative Questionnaire in substantially the form approved by the Administrative Agent. “ Affiliate ” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “ Aggregate Commitments ” means the Commitments of all the Lenders. As of the Closing Date, the Aggregate Commitments are $500,000,000. “ Agreement ” means this Credit Agreement. “ Applicable Percentage ” means with respect to any Lender at any time, the percentage (carried out to the ninth decimal place) of the Aggregate Commitments represented by such Lender’s Commitment at such time, subject to adjustment as provided in Section 2.16 . If the commitment of each Lender to make Loans has been terminated pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such Lender most recently in effect, giving effect to any subsequent assignments. The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. 1 “ Applicable Rate ” means, from time to time, the following percentages per annum, based upon the Debt Rating as set forth below: Applicable Rate Pricing Level Debt Ratings
